PD-1048-14
                                                                        COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                      Transmitted 4/15/2015 2:14:45 PM
                                                                        Accepted 4/15/2015 2:38:13 PM
                                                                                          ABEL ACOSTA
                                            PD-1048-14                                            CLERK

 FRANK EDWARD REEVES                            §    IN THE COURT OF CRIMINAL
                                                §
 VS.                                            §    APPEALS FOR
                                                §
 STATE OF TEXAS                                 §    THE STATE OF TEXAS


                    MOTION FOR REASONABLE BAIL
               PENDING FINAL DETERMINATION OF APPEAL

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       Now comes Frank Edward Reeves, Appellant in the above styled and

numbered cause, and moves this Court to set bail in a reasonable amount pending

final determination of this appeal, pursuant to Tex. Code Crim. Proc. Ann. art.

44.04(h), and in support thereof shows the following:

       1.      Tex. Code Crim. Proc. Ann. art. 44.04(h) provides, in pertinent part:

               If a conviction is reversed by a decision of a Court of
               Appeals, the defendant, if in custody, is entitled to
               release on reasonable bail, regardless of the length of
               term of imprisonment, pending final determination of an
               appeal by the state or the defendant on a motion for
               discretionary review. . . If the defendant requests bail
               after a petition for discretionary review has been filed,
               the Court of Criminal Appeals shall determine the
               amount of bail.

                                             * * *

Motion For Reasonable Bail Pending Appeal                                   Page 1
Frank Edward Reeves v. The State of Texas
Cause No. PD-1048-14
                                                     April 15, 2015
               The defendant's right to release under this subsection
               attaches immediately on the issuance of the Court of
               Appeals'     final     ruling    as    defined      by
               Tex. Cr. App. R. 209(c).

       2.      Appellant has been continuously confined at the Hale County Jail and

Garza County Jail, under a sentence of ten years incarceration in the Texas

Department of Criminal Justice - Institutional Division and a fine of $10,000.00,

since sentenced on September 23, 2013. On July 8, 2014, the Seventh Court of

Appeals reversed appellant's conviction and ordered the cause remanded for new

trial. See Frank Edward Reeves v. State, 2014 Tex. App. LEXIS 7369 (Tex. App.

Amarillo July 8, 2014). The State filed a petition for discretionary review on

August 18, 2014.

       3.      Appellant is without funds to post a significant bond. Appellant has

been continuously incarcerated for over two years since his initial arrest on this

charge and for over 16 months while his appeal has been pending. Because the trial

court found Appellant to be indigent, counsel for Appellant at trial and on appeal

was appointed.

       4.      Considering the totality of circumstances, appellant requests to be

admitted to reasonable bail, in the amount of no more than $500.00, pending final

Motion For Reasonable Bail Pending Appeal                               Page 2
Frank Edward Reeves v. The State of Texas
Cause No. PD-1048-14
determination of this appeal.

       WHEREFORE, PREMISES CONSIDERED, appellant prays that this Court

set bail in the amount of not more than $500.00 pending final determination of this

appeal.

                                            Respectfully submitted,

                                            Easterwood, Boyd & Simmons, PC
                                            623 N. Main Street, P.O. Box 273
                                            Hereford, TX 79045
                                            Tel: (806) 364-6801
                                            Fax: (806) 364-2526

                                            /s/ James B. Johnston
                                            James B. Johnston
                                            State Bar No. 10838200
                                            Attorney for Frank Edward Reeves



                          CERTIFICATE OF COMPLIANCE

The undersigned certifies that according to the WordPerfect word count tool this

Document and the attached affidavit contain 1043 words, exclusive of the items

excepted by TEX. R. APP. P. 9.4(i)(1).

                                            /s/ James B. Johnston
                                            James B. Johnston
                                            Attorney for Appellant


Motion For Reasonable Bail Pending Appeal                                Page 3
Frank Edward Reeves v. The State of Texas
Cause No. PD-1048-14
                              CERTIFICATE OF SERVICE

       This is to certify that on April 15, 2015, a true and correct copy of the above

and foregoing document was served on the following:

LISA C. McMINN
State Prosecuting Attorney
Bar I.D. No.13803300
STACEY M. GOLDSTEIN
Assistant State Prosecuting Attorney
Bar I.D. No. 24031632
P.O. Box 13046
Austin, Texas 78711
information@spa.texas.gov

Meredith Bridges, Assistant
Hale County District Attorney
225 Broadway, Suite 1
Plainview, Texas 79072
mparker@halecounty.org


                                            /s/ James B. Johnston
                                            Attorney for Appellant




Motion For Reasonable Bail Pending Appeal                               Page 4
Frank Edward Reeves v. The State of Texas
Cause No. PD-1048-14
STATE OF TEXAS                                  §
                                                §
COUNTY OF HALE                                  §

                                            AFFIDAVIT


       BEFORE ME, the undersigned authority, on this day personally appeared

Frank Edward Reeves, who after being duly sworn stated:

       “I am the appellant in the above numbered and entitled cause. I have
       read the foregoing Motion for Reasonable Bail Pending Final
       Determination of Appeal and swear that all of the allegations of fact
       contained therein are true and correct.

       “I do not presently have any funds in my name which can be used to
       post bond in this case. I do not presently have any personal or real
       property to my name which I could sell to raise money to post bond. I
       have been unable to borrow the funds to post the bond in this case. It
       is my belief that if bond was set at $500, my mother would be able to
       bond me out. She is on a fixed income and does not have the money to
       pay a large bond amount.

       “I have been incarcerated on this charge since February 3, 2013. I
       have not had any income since that time. I was previously receiving
       disability payments, but those ended in January of 2013.

       “If released on bail, I would reside with my mother in Tulia, Texas.
       She has resided there for over 40 years. I was raised in Tulia and have
       ties to that community. I believe I could also obtain employment I
       Tulia, since I have worked there before.

       “My employment history, to the best of my recollection, is as follows:


Motion For Reasonable Bail Pending Appeal                              Page 5
Frank Edward Reeves v. The State of Texas
Cause No. PD-1048-14
                             EMPLOYMENT HISTORY

J&M Manufacturing, Tulia, Texas             1983-1985
Young & Ellis, Tulia, Texas                 1985-1988; 1989-2001
Bartlett Feedyard, Tulia, Texas             2001-2002
Clark Harvesting, Hart, Texas               2002-2004
Seed Resource, Tulia, Texas                 2004-2005
Big N Fertilizer, Tulia, Texas              2005-2006
Wes’s Specialty, Tulia, Texas               2006-2007
Rip Griffin Truck Stop, Tulia, Texas        2007-2008
Tulia Livestock, Tulia, Texas               2007-2009 (part time)
Began receiving disability                  November 2012




Motion For Reasonable Bail Pending Appeal                           Page 6
Frank Edward Reeves v. The State of Texas
Cause No. PD-1048-14
       “My prior criminal record is as follows:

       10/22/1985             DWI – Swisher County
       04/26/2002             Criminal Mischief – Swisher County
       05/20/2002             DWI – Castro County
       12/31/2002             DWI- Castro County
       10/18/2005             Theft – Swisher County
       05/02/2006             Assault – Family violence – Swisher County
       11/05/2008             Assault – Family violence – Swisher County
       04/27/2009             Assault – Family violence – Swisher County
       08/06/2012             Burglary of a building – Potter County

       “During much of my time of incarceration in the Hale County, Texas
       jail since February 3, 2013, I have been on “trustee” status. Also
       during my incarceration on this case, I have completed 16 hours of
       Life Skills Instruction through the Central Plains Center/Reed
       Outpatient Services out of Plainview.

       “I do not have, and have never had, a passport. I have no means by
       which I could flee the jurisdiction of the court.”




Motion For Reasonable Bail Pending Appeal                                  Page 7
Frank Edward Reeves v. The State of Texas
Cause No. PD-1048-14